Drawings
The drawings are objected to because they fail to show “tool access to the bolt holes [of a joint coupled to the proximal end of the first shaft]” that is recited in claims 1 & 7.  Instead Fig. 2 clearly shows access to bolt holes 55 of the joint 18 is blocked by a yoke formed at proximal end 14 of first shaft 12.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because paragraphs 0004, 0005, 0022 and the abstract state first shaft 12 provides tool access to bolt holes 55 of the joint 18.  However, Fig. 2 clearly shows access to bolt holes 55 is blocked by a yoke formed at proximal end 14 of the first shaft 12.  

Claim Objections
Claim 12 is objected to because line 8 of 29 ends with a period.

Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “optimal” in claims 1, 2, 7, 8 & 12 is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 1 & 7 recite that the first shaft 12 provides tool access to the bolt holes of a joint coupled to the proximal end of the first shaft.  However, Fig. 2 clearly shows access to bolt holes 55 of the joint 18 is blocked by a yoke formed at proximal end 14 of the first shaft 12.  As such, it is unclear how access is provided.
Claim 8 recites the limitation "said tube portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
Claims 1-4, 7-10 & 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiland, US 1,657,291.  At Fig. 1, Weiland shows a propeller shaft assembly for a vehicle including: 
a first shaft (57) extending along an axis between a proximal end (71) and a distal end (56); 
a joint (61) coupled with said proximal end of said first shaft and defining a plurality of bolt (68) holes arranged in a bolt circle having a bolt circle diameter for receiving fasteners (70) to connect the joint to a vehicle component; 
said first shaft having an externally splined region (56) disposed adjacent to said distal end, and a cylindrical region (nominally indicated by reference numeral 57) having a cylindrical region outside diameter extending axially from said externally splined region toward said proximal end; 
a second shaft extending axially between a base end (51) and a terminal end (60) and including an internally splined sleeve region (55) extending from said terminal end receiving said externally splined region of said first shaft for providing relative axial movement between said first and second shafts while rotationally fixing said first and second shafts to one another; 
said second shaft including a tube portion (see the portion of the sleeve 54 just to the left of the groves 55) having a tube outside diameter extending between said base end and said internally splined sleeve region; and 
said cylindrical region outside diameter of said first shaft being less than or equal to 50% of said bolt circle diameter and greater than or equal to 30% of said tube outside diameter of said tube portion of said second shaft to provide for optimal bending stiffness of said propeller shaft assembly while providing tool access to the bolt holes,
wherein said first shaft is hollow (74) and defines an inside diameter being greater than or equal to 40% of said cylindrical region outside diameter to provide optimal bending stiffness and reduced mass of said propeller shaft assembly,
wherein a distance between said terminal end of said second shaft and said proximal end of said first shaft is greater than or equal to 70 mm when said first and second shafts are axially aligned in a normal position to provide for both operational and crash telescoping of said first shaft relative to said second shaft and for allowing said first shaft to extend into said tube portion of said second shaft in the event of a vehicle crash.
wherein said internally splined sleeve region of said second shaft includes a plurality of internal splines (55) to define a spline inside diameter, and wherein said cylindrical region outside diameter is less than or equal to said spline inside diameter for a length of at least 60 mm between said between said externally splined region and said proximal end of said first shaft to allow said first shaft to axially move into said tube portion of said second shaft during a crash event.

Claim Rejections - 35 USC § 103
Claims 5, 6 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weiland.  Weiland discloses a metal (page 1, line 15) propeller shaft assembly comprising every limitation of the claims, but does not expressly disclose the first shaft (57) is comprised of cast ductile iron, and the tube and internally splined sleeve regions (54) of said second shaft are comprised of aluminum material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first shaft (57) comprised of cast ductile iron, and the tube and internally splined sleeve regions (54) of said second shaft comprised of aluminum material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679